Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 6-7, 10-12, 18-20, and 23-24 have been examined and rejected. This Office action is responsive to the amendment filed on 06/08/2022, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 12, and 20-22 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) and in view of GARDENFORS et al. (US 20140245213 A1, hereinafter GARDENFORS) and in view of Schmidt et al. US 20140123043 A1, hereinafter Schmidt).

As to independent claims 1, and 20, Yamamoto teaches a method for controlling media resource loading (paragraph [0002], an information processing apparatus and control method, and a recording medium, wherein multiple types of input operations are recognized; and paragraph [0103], For example, in many of the information processing apparatuses in which touch operations can be recognized, an operation called a flick is used in the case of switching an image displayed on a screen), comprising: 
detecting a touchscreen sliding event corresponding to user interface (UI) scrolling triggered by a touch sliding operation on a touchscreen (paragraph [0045], The recognizing unit 123 recognizes a touch operation based on the touch position detected by the touch position detector 121; The recognizing unit 123 recognizes, for example, a flick (an operation to quickly move the finger over the touch panel surface and release), or the like, by one or more operating objects; user flick operation is the UI scrolling); 
when the touchscreen sliding event is detected, detecting whether a current UI inertially scrolls, wherein there is no touch point on the touchscreen during the inertial scrolling, and a speed of the inertial scrolling is progressively decreased along with scrolling time (paragraph [0103], a flick is an operation to move the finger on the touch panel surface at high speed and release; flick is a type of screen sliding event, by flick gesture release, there is no touch point, and the speed of the inertial scrolling is decreased with time); 
measuring the speed of the inertial scrolling when it is detected that the current UI inertially scrolls (paragraph [0103], A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; the speed is measured in order to determine a flick gesture);
loading to-be-loaded media resource on the current UI (paragraph [0103], an operation called a flick is used in the case of switching an image displayed on a screen; A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; to switch an image displayed on a screen is to load media resource on the current UI).
Yamamoto does not teach:
in response to determining that a measured initial speed of the scrolling is greater than or equal to a first speed threshold, temporarily stopping loading to-be- loaded media resource, 
after the loading is temporarily stopped, and in response to determining that the speed of the scrolling is decreased to be less than the first speed threshold and greater than a second speed threshold, continuing stopping loading the to-be-loaded media resource on the current UI, wherein the second speed threshold is relatively lower than the first speed threshold; and 
in response to determining that the speed of the scrolling is decreased to be equal to or less than the second speed threshold, resuming loading the to-be-loaded media resource on the current UI.
GARDENFORS teaches:
in response to determining that a measured initial speed of the scrolling is greater than or equal to a first speed threshold, temporarily stopping loading to-be- loaded media resource (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed, in which case associated content may not be sent for all items being scrolled through the first display; not sending scrolled items is to temporarily stopping loading), 
after the loading is temporarily stopped, and in response to determining that the speed of the scrolling is at a certain value, continuing stopping loading the to-be-loaded media resource on the current UI resource (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed; before the scrolling speed drops below the threshold value, the loading is not resumed); and 
in response to determining that the speed of the scrolling is decreased to be equal to or less than the second speed threshold, resuming loading the to-be-loaded media resource on the current UI (paragraph [0078], Instead, the first electronic device 102 may determine, based on the scrolling command input, the area of the list of items that will be visible in the first display when the scrolling speed is expected to drop below the threshold, and the first electronic device 102 may begin sending associated content for those items).
Since Yamamoto teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by GARDENFORS, as the prior arts are from the same application field of user interface display content loading, and GARDENFORS further teaches resume loading based on the speed threshold, with the inertial scrolling as a type of scrolling gesture operating on the user interface. By incorporating GARDENFORS into Yamamoto would improve the integrity of Yamamoto’s system by allowing determine the items that are viewable (or likely to become viewable) as the list of items are scrolled based on the received scrolling command (GARDENFORS, paragraph [0079]).
Yamamoto/GARDENFORS does not teach:
the speed of the gesture is decreased to be less than the first speed threshold and greater than a second speed threshold, wherein the second speed threshold is relatively lower than the first speed threshold.
Schmidt teaches:
the speed of the gesture is decreased to be less than the first speed threshold and greater than a second speed threshold, wherein the second speed threshold is relatively lower than the first speed threshold (paragraph [0041], If the comparison results in a determination that the speed of the slide gesture is less than (or, alternatively, less than or equal to) the threshold speed, then the first computing device may consider the slide gesture to be a slow slide gesture. If the comparison results in a determination that the speed of the slide gesture is greater than (or, alternatively, greater than or equal to) the threshold speed, then the first computing device may consider the slide gesture to be a fast slide gesture. There may be multiple predetermined thresholds or ranges of speed, corresponding to three or more different determined speeds of the slide gesture. For instance, the slide gesture may be determined to be either a slow slide gesture, a medium speed slide gesture, or a fast slide gesture; multiple predetermined thresholds mean that there is a second threshold value less than a first threshold value, wherein the first threshold is for determining the fast slide gesture, and the second threshold is for determining the slow slide gesture; the speed between the first and the second threshold value is to drop speed from fast slide to slow slide).
Since Yamamoto/GARDENFORS teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed of the gesture is decreased to be less than the first speed threshold and greater than a second speed threshold, wherein the second speed threshold is relatively lower than the first speed threshold, as taught by Schmidt, as the prior arts are from the same application field of user interface display content loading, and Schmidt further teaches multiple speed thresholds for determining a gesture is fast or slow. By incorporating Schmidt into Yamamoto/GARDENFORS would improve the integrity of Yamamoto/GARDENFORS’s system by allowing each speed potentially being associated with a different data transaction (Schmidt, paragraph [0041]).


As to dependent claim 6, the rejection of claim 1 is incorporated. Yamamoto teaches the method according to claim 1, wherein the when the touchscreen sliding event is obtained through the detecting (paragraph [0045], The recognizing unit 123 recognizes a touch operation based on the touch position detected by the touch position detector 121; The recognizing unit 123 recognizes, for example, a flick (an operation to quickly move the finger over the touch panel surface and release), or the like, by one or more operating objects; user flick operation is the UI scrolling) comprises: 
determining, by detecting whether there is a touch point on the touchscreen, whether the current UI inertially scrolls, wherein the current UI inertially scrolls if no touch point is detected on the touchscreen; or the current UI non-inertially scrolls if a touch point is detected on the touchscreen (paragraph [0103], A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold).

As to dependent claim 7, the rejection of claim 1 is incorporated. Yamamoto teaches the method according to claim 1, wherein the initial speed is a speed of the current UI when the touch point on the touchscreen disappears (paragraph [0103], a flick is an operation to move the finger on the touch panel surface at high speed and release).

As to independent claim 12, Yamamoto teaches a terminal (Fig. 1A, paragraph [0035], a processing apparatus 100), comprising: 
at least one processor (Fig. 1A, CPU 102); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Fig. 1A, RAM 104), the programming instructions instruct the at least one processor to perform the following operations: 
detecting a touchscreen sliding event corresponding to user interface UI (User Interface) scrolling triggered by a touch sliding operation on a touchscreen (paragraph [0045], The recognizing unit 123 recognizes a touch operation based on the touch position detected by the touch position detector 121; The recognizing unit 123 recognizes, for example, a flick (an operation to quickly move the finger over the touch panel surface and release), or the like, by one or more operating objects; user flick operation is the UI scrolling);
detecting whether a current UI inertially scrolls when the touchscreen sliding event is detected, wherein there is no touch point on the touchscreen during the inertial scrolling, and a speed of the inertial scrolling is progressively decreased along with scrolling time (paragraph [0103], a flick is an operation to move the finger on the touch panel surface at high speed and release; flick is a type of screen sliding event, by flick gesture release, there is no touch point, and the speed of the inertial scrolling is decreased with time); 
measuring the speed of the inertial scrolling when the current UI inertially scrolls (paragraph [0103], A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; the speed is measured in order to determine a flick gesture);  
loading to-be-loaded media resource on the current UI (paragraph [0103], an operation called a flick is used in the case of switching an image displayed on a screen; A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; to switch an image displayed on a screen is to load media resource on the current UI).
Yamamoto does not teach:
in response to determining that a measured initial speed of the scrolling is greater than or equal to a first speed threshold, temporarily stopping loading to-be- loaded media resource, 
after the loading is temporarily stopped, and in response to determining that the speed of the scrolling is decreased to be less than the first speed threshold and greater than a second speed threshold, continuing stopping loading the to-be-loaded media resource on the current UI, wherein the second speed threshold is relatively lower than the first speed threshold; and 
in response to determining that the speed of the scrolling is decreased to be equal to or less than the second speed threshold, resuming loading the to-be-loaded media resource on the current UI.
GARDENFORS teaches:
in response to determining that a measured initial speed of the scrolling is greater than or equal to a first speed threshold, temporarily stopping loading to-be- loaded media resource (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed, in which case associated content may not be sent for all items being scrolled through the first display; not sending scrolled items is to temporarily stopping loading), 
after the loading is temporarily stopped, and in response to determining that the speed of the scrolling is at a certain value, continuing stopping loading the to-be-loaded media resource on the current UI resource (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed; before the scrolling speed drops below the threshold value, the loading is not resumed); and 
in response to determining that the speed of the scrolling is decreased to be equal to or less than the second speed threshold, resuming loading the to-be-loaded media resource on the current UI (paragraph [0078], Instead, the first electronic device 102 may determine, based on the scrolling command input, the area of the list of items that will be visible in the first display when the scrolling speed is expected to drop below the threshold, and the first electronic device 102 may begin sending associated content for those items).
Since Yamamoto teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by GARDENFORS, as the prior arts are from the same application field of user interface display content loading, and GARDENFORS further teaches resume loading based on the speed threshold, with the inertial scrolling as a type of scrolling gesture operating on the user interface. By incorporating GARDENFORS into Yamamoto would improve the integrity of Yamamoto’s system by allowing determine the items that are viewable (or likely to become viewable) as the list of items are scrolled based on the received scrolling command (GARDENFORS, paragraph [0079]).
Yamamoto/GARDENFORS does not teach:
the speed of the gesture is decreased to be less than the first speed threshold and greater than a second speed threshold, wherein the second speed threshold is relatively lower than the first speed threshold.
Schmidt teaches:
the speed of the gesture is decreased to be less than the first speed threshold and greater than a second speed threshold, wherein the second speed threshold is relatively lower than the first speed threshold (paragraph [0041], If the comparison results in a determination that the speed of the slide gesture is less than (or, alternatively, less than or equal to) the threshold speed, then the first computing device may consider the slide gesture to be a slow slide gesture. If the comparison results in a determination that the speed of the slide gesture is greater than (or, alternatively, greater than or equal to) the threshold speed, then the first computing device may consider the slide gesture to be a fast slide gesture. There may be multiple predetermined thresholds or ranges of speed, corresponding to three or more different determined speeds of the slide gesture. For instance, the slide gesture may be determined to be either a slow slide gesture, a medium speed slide gesture, or a fast slide gesture; multiple predetermined thresholds mean that there is a second threshold value less than a first threshold value, wherein the first threshold is for determining the fast slide gesture, and the second threshold is for determining the slow slide gesture; the speed between the first and the second threshold value is to drop speed from fast slide to slow slide).
Since Yamamoto/GARDENFORS teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed of the gesture is decreased to be less than the first speed threshold and greater than a second speed threshold, wherein the second speed threshold is relatively lower than the first speed threshold, as taught by Schmidt, as the prior arts are from the same application field of user interface display content loading, and Schmidt further teaches multiple speed thresholds for determining a gesture is fast or slow. By incorporating Schmidt into Yamamoto/GARDENFORS would improve the integrity of Yamamoto/GARDENFORS’s system by allowing each speed potentially being associated with a different data transaction (Schmidt, paragraph [0041]).


Claims 10, 18, and 23 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) and in view of GARDENFORS et al. (US 20140245213 A1, hereinafter GARDENFORS) and in view of Schmidt et al. US 20140123043 A1, hereinafter Schmidt) and in view of Lee et al. (US 20140157135 A1, hereinafter Lee).

As to dependent claims 10, and 23, the rejection of claim 1 is incorporated. GARDENFORS teaches the method according to claim 1, with the first speed threshold (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed).
Yamamoto/GARDENFORS/Schmidt does not teach the first speed threshold is 12000 pixels/s.
Lee teaches the first speed threshold is 12000 pixels/s (paragraph [0107], A "flick" is a gesture in which a user performs a drag at a threshold speed or higher, for example, 100 pixels/second. The setting of 12000 pixels/s is just another setting value).
Since Yamamoto/GARDENFORS/Schmidt teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first speed threshold is approximately 12000 pixels/s, as taught by Lee, as the prior arts are from the same application field of user interface display gesture operation. By incorporating Lee into Yamamoto/GARDENFORS/Schmidt would expand the utility of Yamamoto/GARDENFORS/Schmidt’s system by allowing the flick may be distinguished from the drag or the panning based on whether a moving speed of the touching object is equal to or higher than the threshold speed (Lee, paragraph [0107]).

As to dependent claim 18, the rejection of claim 12 is incorporated. GARDENFORS teaches the terminal according to claim 12, with the first speed threshold (paragraph [0078], the first electronic device 102 may determine a rate or speed of scrolling of the scrollable list of items and compare it to a pre-determined threshold. That is, the first electronic device 102 may to determine that a speed of scrolling of the scrollable list of items is greater than a certain pre-defined speed).
Yamamoto/GARDENFORS/Schmidt does not teach:
the first speed threshold is approximately 12000 pixels/s.
	Lee teaches the first speed threshold is approximately 12000 pixels/s (paragraph [0107], A "flick" is a gesture in which a user performs a drag at a threshold speed or higher, for example, 100 pixels/second. The setting of 12000 pixels/s is just another setting value).
Since Yamamoto/GARDENFORS/Schmidt teaches a terminal for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first speed threshold is approximately 12000 pixels/s, as taught by Lee, as the prior arts are from the same application field of user interface display gesture operation. By incorporating Lee into Yamamoto/GARDENFORS/Schmidt would expand the utility of Yamamoto/GARDENFORS/Schmidt’s system by allowing the flick may be distinguished from the drag or the panning based on whether a moving speed of the touching object is equal to or higher than the threshold speed (Lee, paragraph [0107]).

Claims 11, 19, and 24 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) and in view of GARDENFORS et al. (US 20140245213 A1, hereinafter GARDENFORS) and in view of Schmidt et al. US 20140123043 A1, hereinafter Schmidt) and in view of Pisula et al. (US 20100231537 A1, hereinafter Pisula).

As to dependent claims 11 and 24, the rejection of claim 1 is incorporated. Schmidt teaches the method according to claim 1, wherein the second speed threshold (paragraph [0041], There may be multiple predetermined thresholds or ranges of speed, corresponding to three or more different determined speeds of the slide gesture. For instance, the slide gesture may be determined to be either a slow slide gesture, a medium speed slide gesture, or a fast slide gesture; the second threshold is for determining the slow slide gesture).
Yamamoto/GARDENFORS/Schmidt does not teach the second speed threshold is 8000 pixels/s.
	Pisula teaches the second speed threshold is 8000 pixels/s (paragraph [0397], detecting movement of the contact that is below a predefined threshold (e.g., movement below a movement speed such as 20-30 pixels per half-second. The threshold value could be set at other values).
Since Yamamoto/GARDENFORS/Schmidt teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second speed threshold is 8000 pixels/s, as taught by Pisula, as the prior arts are from the same application field of user interface display gesture operation. By incorporating Pisula into Yamamoto/GARDENFORS/Schmidt would expand the utility of Yamamoto/GARDENFORS/Schmidt’s system by allowing to detecting movement of the contact that is below a predefined threshold (Pisula, paragraph [0397]).

As to dependent claim 19, the rejection of claim 13 is incorporated. 
Schmidt teaches t the terminal according to claim 12, wherein the second speed threshold (paragraph [0041], There may be multiple predetermined thresholds or ranges of speed, corresponding to three or more different determined speeds of the slide gesture. For instance, the slide gesture may be determined to be either a slow slide gesture, a medium speed slide gesture, or a fast slide gesture; the second threshold is for determining the slow slide gesture).
Yamamoto/GARDENFORS/Schmidt does not teach the second speed threshold is 8000 pixels/s.
	Pisula teaches the second speed threshold is approximately 8000 pixels/s (paragraph [0397], detecting movement of the contact that is below a predefined threshold (e.g., movement below a movement speed such as 20-30 pixels per half-second. The threshold value could be set at other values).
Since Yamamoto/GARDENFORS/Schmidt teaches a terminal for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second speed threshold is 8000 pixels/s, as taught by Pisula, as the prior arts are from the same application field of user interface display gesture operation. By incorporating Pisula into Yamamoto/GARDENFORS/Schmidt would expand the utility of Yamamoto/GARDENFORS/Schmidt’s system by allowing to detecting movement of the contact that is below a predefined threshold (Pisula, paragraph [0397]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 12, and 20.
Applicant's arguments filed 06/08/2022 has been fully considered but they are not persuasive.
As to independent claims 1 and 20, Applicant argues that combination of Yamamoto/GARDENFORS/Schmidt does not teach the newly added feature of the claim. Contrary as argued by the applicant, Yamamoto teaches measuring the speed of the inertial scrolling and loading to-be-loaded media resource on the current UI (Yamamoto, paragraph [0103]). Since inertial scrolling is a type of user scrolling gesture, as the combination prior art, GARDENFORS teaches temporarily stop loading the UI content in response to determining that the speed of the scrolling is above a certain value against a speed threshold, and in response to determining that the speed of the scrolling is decreased to be equal to or less than the second speed threshold, resuming loading the to-be-loaded media resource (paragraph [0078]). Basically, the idea is to stop loading when the scrolling speed is too fast, and resume loading when the scrolling speed gets slower. The difference between claim 1 and GARDENFORS is 2 thresholds (the first threshold, and the second threshold, with the first threshold>the second threshold), or 1 threshold for judging when the scrolling speed is considered as fast or slow. Schmidt makes up the feature of “the first speed threshold, and the second speed threshold, with the second speed threshold relatively lower than the first speed threshold” which is not taught by GARDENFORS. Schmidt teaches determining a sliding gesture is fast or slow based on gesture speed compared with multiple speed threshold limits which includes the first speed threshold and the second speed threshold (paragraph [0041]). GARDENFORS in view of Schmidt teaches stop/resume loading UI content based on fast/slow scrolling speed threshold value check. 

As to independent claim 12, the claim recites similar elements, the response is similar as above described in response to claims 1 and 20.

	As a conclusion, Yamamoto/GARDENFORS/Schmidt teaches the amended independent claims 1, 12, and 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143